Order entered May 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00006-CV

                          CYNTHIA RAMOS, Appellant

                                          V.

                      DOMINGO H. CISNEROS, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-00429

                                      ORDER

      Before the Court is appellant’s May 17, 2021 motion for a sixty-day

extension of time to file her amended brief. We GRANT the motion to the extent

appellant shall file her amended brief no later than July 1, 2021. Appellee’s brief

will be due thirty days after appellant’s amended brief is filed.


                                               /s/   KEN MOLBERG
                                                     JUSTICE